Porter, J.
(concurring specially) : I concur in holding that the release was given for a mere nominal consideration, that it was signed by plaintiff at the urgent solicitation of the claim agent, when, as she stated to him, she wanted no damages unless she had been injured, and at that time she did not believe she had sustained any permanent injury. I agree that the release is void; but I find nothing in the evidence tending to suggest bad faith in the conduct of the physician employed by the railroad company. He evidently thought from his examination of the plaintiff that she had not received any substantial injuries, and she thought the same thing.